Title: To George Washington from Brigadier General William Winds, 30 September 1778
From: Winds, William
To: Washington, George


          
            Sir
            Head Quarters Aquanock [N.J.] 30th Septr 1778
          
          I Just Now Recd yr Favour of the 28th and would Inform yr Exelency, by Divers Reports the Enemy Consists (some say) of fifteen thousand and some of twelve, and by two Deserters that Came to us Last Night say that their whole force is Nearly there—but in my oppinion there is Nine thousand Men with seven Generals—I yesterday went with my Troops of Melita Near to their works and fired on their Picquets and Drove them in, but Coul’d Not Draw the Enemy out—I am here Now with a Detachment of Melitia of about six hundred men but Cannot keep them Long as they are Daily going of[f] being Allarm’d Men. I am Sir yr Most obedt Servt
          
            Wm Winds
          
        